DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/504,765 in the Response filed 03/21/2022.  Claims 1-20 are pending.  Claims 1-5 and 11-15 are withdrawn as non-elected.  Claims 6-10 and 16-20 have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	Applicant elected with traverse claims 6-10 and 16-20 in the reply filed on 08/30/2021.  The requirement was made final in the Non-Final Action 12/20/2021.

Response to Remarks
I.	Rejection of claims 6-10 and 16-20 under 35 U.S.C. 101
	The subject matter eligibility rejection has been removed in view of the amendment to independent claims 6 and 16.  Claim 6, directed to a method, now positively recite steps performed by the first computing device and second computing device that involve receiving data from a third external computing device; at claim 16, each of these devices is claimed.  This amendment “link[s] the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”  See 2019 PEG1 at 55.  In view of this, the rejection under 35 U.S.C. 101 has been withdrawn.
II.	Rejection of claims 6-10 and 16-20 under 35 U.S.C. 112(a)
	The rejection is withdrawn in view of the amendment to independent claims 6 and 16.
III.	Rejection of claims 9 and 19 under 35 U.S.C. 112(b)
	The rejection of the Non-Final Action with respect to claims 9 and 19 is withdrawn in view of the amendment to claims 9 and 19.
	A new ground of rejection of claims 6-10 and 16-20 under 35 U.S.C. 112(b) is included in the present action in view of the amendments to independent claims 6 and 16.
IV.	Rejection of claims 6-10 and 16-20 under 35 U.S.C.103
Applicant’s arguments with respect to claim(s) 6 and 16 have been considered but are moot because the new ground of rejection of independent claims 6 and 16 does not rely on any reference applied in the prior rejection of record for claims 6 and 16 for any teaching or matter specifically challenged in the argument.  The ROSANO reference is applied for dependent claims 7,8, 17, and 18, however, no arguments are presented with respect to the ROSANO reference and these claims.
V.	Non-Statutory Double-Patenting Rejection
	Applicant provided no arguments with respect to the non-statutory double patenting rejection.  No Terminal Disclaimer has been filed.  The non-statutory double patenting rejection stands as the amended claims are found obvious in view of U.S. Patent No. 10,373,153.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  After applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).
	Independent claims 6 and 16 recites the limitations.  
(6)		ensuring, by the second computing device, that the first computing device does not possess the account linkage data received by the external computing system;
(16)		 said second computing device includes . . . a processor configured to . . .ensure that the first computing device does not possess the account linkage data received by the external computing system, 
Claims 6 and 16.  The emphasized phrase is indefinite because the term ensuring is recited as a function performed by the claimed second computing device, but the term ensuring is not a computer-implemented function that a person having ordinary skill in the art before the effective filing date of the claimed invention would understand as having a plain and ordinary meaning, e.g., the terms transmitting and receiving are generic computer functions that have a plain and ordinary meaning.  The limitation describes the result of the function, that the first computing device does not possess the account linkage data, without describing a function itself.  Therefore claims 6 and 16 are found indefinite and claims 6-10 and 16-20 stand rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 6, 9-10, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8812482 B1  (hereinafter “KAPOOR”) in view of US Patent No. 9195848 B2 (hereinafter “DAVIS”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to the applicable paragraph number or [col]:[row]; bold-type is used to emphasize disclosure.

	Regarding independent claims 6 and 16, KAPOOR discloses: 
6	A method for linking accounts, comprising: 
16. 	A system for linking accounts, comprising: 
		a first computing device;
		a second computing device; and
		an external computing system separate and distinct from the first computing device and the second computing device, wherein 
NOTE: The limitations of method claim 6 are presented, commensurate in scope with claim 16; specific citations are given herein to the claimed first computing device, second computing device, and external computing system of claim 16.
6.1		storing, in a memory of a first computing device, a plurality of account profiles, wherein each account profile includes at least an account number and account data;
Within embodiments, the Data-Translator may periodically, constantly or intermittently monitor all the data sources, e.g., the DataDepot databases 215, etc., and scan for new consumer information from the DataDepot 215.
KAPOOR at 9:10-13, Fig. 2 (disclosing the DataDepot Database 215 as the first computing device); further KAPOOR at 9:50-53 (disclosing a plurality of account profiles each account profile includes account data) (“In one implementation, the Translate Database 235 may periodically update consumer data with a DataDepot database 215, and generate a temporary list of new consumer accounts.). Further at Fig. 4 embodiment:
(81) FIG. 4A is of a logic flow diagram illustrating aspects of processing new consumer accounts in one embodiment of Data-Translator operation. In one embodiment, the Data-Translator may receive new consumer data from a DataDepot database (e.g., client provided data), and receive/retrieve new consumer accounts update 405 for temporary storage. For example, in one implementation, the Data-Translator may load a complete list of all available consumer accounts from the client DataDepot database (e.g., download via XML) into the Translate database, and for every account, determine whether it is related to an existing consumer profile in the Consumer database.
KAPOOR at 13:15-27 (disclosing the DataDepot database as the first computing device and the data stored in the Translate database); KAPOOR at 21:29-39 (further discloses that account numbers are stored within the DataDepot database) (“the consumer may choose to articulate a credit card number or deposit account number over the line, to manually enter a credit card number or deposit account number . . . . In one implementation, the Data-Translator may proceed with consumer payment 644.”).
6.2		 encrypting, by a processor of the first computing device, via a one-way encryption, the account number included in each account profile to obtain an encrypted account number;
KAPOOR at 13:15-27; at 21:29-39 (disclosing the emphasized elements as invoked from the prior limitation).
6.3		 transmitting, by a transmitter of the first computing device, to a second computing device, the encrypted account number encrypted by the processor of the first computing device;
(62) In one embodiment, the Data-Translator controller 205 may further be coupled to a plurality of modules configured to implement Data-Translator functionality and/or services. The plurality of modules may, in one embodiment, be configurable to implement a Data-Translator application which may automatically develop and execute contact strategies based on consumer data analysis. Within embodiments, the Data-Translator may periodically, constantly or intermittently monitor all the data sources, e.g., the DataDepot databases 215, etc., and scan for new consumer information from the DataDepot 215. In one implementation, the DataDepot database 215 may be data sources provided by a client (e.g., an enterprise, etc.), by a third party (e.g. Lexus, Experian, credit company, etc.), and/or by an internal database of a call center. For example, the DataDepot database 215 may be an FTP online database, a web-based data service, and/or the like.
KAPOOR at 9:4-19 (disclosing the Data Translator as the second computing device receiving data from the DataDepot Database first computing device).  Further:
(74) FIG. 3 shows an overview of Data-Translator logic flows for implementing a Data-Translator application within one embodiment illustrating aspects of Data-Translator operation. In one embodiment, the Data-Translator may be initiated by receiving and identifying program information 302. For example, in one implementation, the Data-Translator may receive information to implement a consumer contact program for debt enforcement, product advertisement, sales promotion, and/or the like.
KAPOOR at 12:12-28, Fig. 3 (disclosing the second computing device “may be initiated by receiving and identifying” the data transmitted from the first computing device).  Further at Fig. 4 embodiment:
(82) In an alternative embodiment, the Data-Translator may periodically synchronize and update with the client DataDepot database. In one implementation, the Data-Translator may stamp the time and date of each periodic synchronization, and form a SQL query based on the timestamp of the latest synchronization on the loaded list of available consumer accounts from the client DataDepot database. In that case, the Data-Translator may generate a list of new consumer accounts that have been updated in the client database since the latest synchronization, e.g., a NewAccounts table.
KAPOOR at 13:28-37 (disclosing the periodic transmitting of the account number data from the DataDebot database first computing device).
6.4.		 subsequent to encrypting the account number included in each account profile, 
		receiving, by a receiver of the second computing device, account linkage data from an external computing system separate and distinct from the first computing device and the second computing device, 
In one implementation, the Scoring Engine 215 may analyze the consumer profile and contact history to calculate a successful contact attempt probability. In one implementation, the Scoring Engine 215 may communicate with a third party service 255 via the communications interface 210 to obtain additional consumer information such as consumer credit history, purchase history, and/or the like.
KAPOOR at 10:24-30 (disclosing the “third party service 255” transmitting the account linkage data to the Data Translator, where the Scoring Engine 255 is a component of the Data Translator System 201 second computing device).
		wherein said account linkage data includes (i) a plurality of encrypted account identifiers encrypted by said external computing system and (ii) indications of linkages between encrypted account identifiers of the plurality of encrypted account identifiers included in the account linkage data,
		 wherein the one-way encryption used by the processing device to encrypt the account number included in each account profile is the same as an encryption used to encrypt the encrypted account identifiers included in the account linkage data received by the receiving device of the payment processing server;
KAPOOR at 11:33-35 (“The Data-Translator database may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like.”).
6.4.1		 ensuring, by the second computing device, that the first computing device does not possess the account linkage data received by the external computing system;
KAPOOR at 10:24-30 (disclosing the “third party service 255” transmitting the account linkage data to the Data Translator and not transmitted to the first computing device DataDepot Database).
Claim Interpretation:  This limitation describes a result: that the first computing device does not possess the account linkage data.  It is indefinite with respect to the term ensuring and whether the term ensuring is a function implemented by the second computing device.  An accompanying 35 U.S.C. 112(b) rejection is issued with respect to this limitation for both claims 6 and 16.
6.5		matching, by a processor of the second computing device, at least one encrypted account identifier of the plurality of encrypted account identifiers included in the received account linkage data to an encrypted account number encrypted by the first computing device;
(64) In one embodiment, the Matching Engine 218 may operate with the Translate database 235 and Data Translator 216 to update records of new accounts. In one implementation, the Translate Database 235 may periodically update consumer data with a DataDepot database 215, and generate a temporary list of new consumer accounts. For example, in one implementation, consumer data may be downloaded into the Translate database 235 by the Data Translator 216 in a variety of data formats, such as excel spreadsheets, XML, Java, and/or the like.
KAPOOR at 9:47-65
6.6		 and identifying, by the processor of the second computing device, one or more account number pairs, wherein each account number pair includes a first account number whose corresponding encrypted account number is matched with a first encrypted account identifier and a second account number whose corresponding encrypted account number is matched with a second encrypted account identifier that is indicated as being linked to the first encrypted account identifier.
In one implementation, the Matching Engine 218 may retrieve the list of new consumer accounts and process the new accounts to determine whether the new account is associated with an existing consumer. For example, the Matching Engine may form a query based on the universal variable associated with the new account and search a database of existing consumers. In one implementation, the Translate database 235 may delete the temporary new accounts list when the data translation process is accomplished.
KAPOOR at 9:47-65.
(84) For every new consumer account on the list 408, the Data-Translator may generate a match key to form a query on the Consumers table in the Data-Translator database 410. In one embodiment, the consumers data stored in various databases associated with a universal variable, and the match key may be generated based on the universal variable associated with each consumer record. For example, the match key may be based on a consumer's demographic profile and the Data-Translator may attempt to match against existing consumer match keys in a consumer demography table.
(85) In one embodiment, if a match is found 415, the Data-Translator may integrate the consumer account data into the Data-Translator database. For example, the Data-Translator may associate information of the new account with the existing consumer data entry in the Consumers database, e.g., adding the account name and account information, etc.
KAPOOR at 13:41-50, 13:51-56.
	KAPOOR does not disclose the computer-implemented steps with respect to encryption; i.e., KAPOOR discloses the plurality of account identifiers, but does not explicitly disclose that the account identifiers or the account numbers are encrypted.  KAPOOR does disclose receiving and transmitting encrypted data at the Data Translator.  See KAPOOR at 78:20 (disclosing a “cryptographic server component”); KAPOOR at 78:62 (“The Data-Translator component enabling access of information between nodes may be developed by employing standard development tools and languages . . .  In one embodiment, the Data-Translator server employs a cryptographic server to encrypt and decrypt communications.”); KAPOOR at 73:45 (“Cryptographic units . . . may be attached, and/or communicate with the Data-Translator controller.”); KAPPOR at 45:49 (“In FIG. 27A, a user may specify parameters associated with a data exchange . . . which may include a file extension and/or associated reader application, file passwords, encryption key.”).
	However, KAPOOR does not explicitly disclose:
at 6.2	 encrypting . . . via a one-way encryption, the account number . . .  to obtain an encrypted account number;
at 6.3	 [. . .] the encrypted account number encrypted by the processor of the first computing device;
at 6.4	 [. . .] encrypted account identifiers encrypted by said external computing system and . . . encrypted account identifiers of the plurality of encrypted account identifiers [. . .],
at 6.5 [. . .] encrypted account identifier of the plurality of encrypted account identifiers.
	DAVIS discloses the remaining elements with respect to encryption: 
6.2		 encrypting, by a processor of the first computing device, via a one-way encryption, the account number included in each account profile to obtain an encrypted account number;
(154) Operation 1104 depicts further comprising encrypting the unique identifier, wherein the encrypting the unique identifier includes performing at least one of symmetric key encryption, public key encryption, hybrid digital signature encryption, using a one-way hash function, using a random identifier, or using a pseudo-random identifier. For example, unique identifier unit 102 and/or encryption protocol logic 240 may encrypt the assigned unique identifier using a one-way hash function, which is easy to compute on every input, but hard to invert given the image of a random input.
DAVIS at 24:60-66, 25:1-2 (disclosing the step of encrypting the account identifying information using a one way hash function); DAVIS at 15:1-4 (disclosing that financial data is encrypted) (“unique identifier unit 102 may generate a compiled and/or encrypted list of unique identifiers that are optionally coded with or otherwise linked to geodata and/or financial account data.”).  DAVIS further discloses with respect to the recited account number and account profile:
(133) Operation 702 depicts accepting device-identifier data corresponding to at least one communication device that is linked to at least one billing account, wherein the at least one billing account comprises a bank account. For example, device-identifier acceptor module 104 may accept from a wireless communications service 222 an iPhone or iPod Touch device identifier, the identifier corresponding to a bank account number for a subscriber of the wireless service to the iPhone or iPod Touch device.
DAVIS at 21:49-57 (disclosing the bank account number as “accepted” with the device identifier data and the identifier data is linked to the billing data).
6.3		 transmitting, by a transmitter of the first computing device, to a second computing device, the encrypted account number encrypted by the processor of the first computing device;
DAVIS at 24:60-66, 25:1-2.
6.4.		 [. . .] 	wherein said account linkage data includes (i) a plurality of encrypted account identifiers encrypted by said external computing system and (ii) indications of linkages between encrypted account identifiers of the plurality of encrypted account identifiers included in the account linkage data,
		 wherein the one-way encryption used by the processing device to encrypt the account number included in each account profile is the same as an encryption used to encrypt the encrypted account identifiers included in the account linkage data received by the receiving device of the payment processing server;
(452) Upon receipt of an instance of user data 5902 to be encrypted from a user 5900, user identifier encryption entity 5906 may coordinate with a level-one encryption entity 5912 to associate the encrypted user identifier, e.g., “Encrypted-Name,” with level-one encrypted data 5916. Level-one encrypted data 5916 is data that has been encrypted once, for example via public key cryptography. For security reasons, it is desirable that at least decryption keys are not shared between user identifier encryption entity 5906 (which encrypted the user identifier and/or information about the data to be encrypted other than its content) and the level-one encryption entity 5912 (which encrypted the user data 5902). However, in some implementations, level-one encryption entity 5912 may be the same as user identifier encryption entity 5906, to facilitate the coordination or tracking of encrypted data and encrypted/hashed user identifiers through level-two encryption and storage. User data 5902 may be deleted subsequent to this level-one encryption.
DAVIS at 85:63-67, 86:1-13 (disclosing the recited one-way encryption . . . the same as an encryption used to encrypt, such that a “level one encryption” is maintained so that encrypted data and can be tracked, i.e., it can be associated with “encrypted hash user identifiers”).
6.5		matching, by a processor of the second computing device, at least one encrypted account identifier of the plurality of encrypted account identifiers included in the received account linkage data to an encrypted account number encrypted by the first computing device;
6.6		 and identifying, by the processor of the second computing device, one or more account number pairs, wherein each account number pair includes a first account number whose corresponding encrypted account number is matched with a first encrypted account identifier and a second account number whose corresponding encrypted account number is matched with a second encrypted account identifier that is indicated as being linked to the first encrypted account identifier.
DAVIS at 21:49-57 (disclosing the bank account number as received with the device identifier data); DAVIS further at 87:55-60 (disclosing the analogous function of the second computer device in receiving data “it cannot understand the content of”) (“Name-to-Keyco could use this same technique to create an opaque identifier for basically any metadata, such as dates, time stamps, device identifiers, financial accounts, etc. so that the repository entity ultimately storing the doubly encrypted data, e.g., Trustco could see but not understand the content and source of the data.”).
	Where KAPOOR discloses the recited first computing device, second computing device, and a third external computing system, such that the second device receives data from the first and third devices to perform matching and identifying steps; and where DAVIS discloses receiving financial data and encrypting that data with identifiers; it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the first and second devices of KAPOOR could perform the encryption steps disclosed by DAVIS to a predictable result.  This is because the system of KAPOOR is already disclosed as containing a cryptographic server component explicitly disclosed as capable of performing the encryption functions of DAVIS, and the function of matching data at the second device occurs the same whether the data is encrypted or not.  Therefore independent claims 6 and 16 are rendered obvious by KAPOOR in view of DAVIS.

	Regarding claim(s) 9 and 19, KAPOOR discloses: The method of claim 7, wherein the 
9.1		updating of the one or more account profiles stored in the memory of the second computing device to indicate a link to another account profile includes merging each of the one or more account profiles with the linked another account profile.  
(84) For every new consumer account on the list 408, the Data-Translator may generate a match key to form a query on the Consumers table in the Data-Translator database 410. In one embodiment, the consumers data stored in various databases associated with a universal variable, and the match key may be generated based on the universal variable associated with each consumer record. For example, the match key may be based on a consumer's demographic profile and the Data-Translator may attempt to match against existing consumer match keys in a consumer demography table.
(85) In one embodiment, if a match is found 415, the Data-Translator may integrate the consumer account data into the Data-Translator database. For example, the Data-Translator may associate information of the new account with the existing consumer data entry in the Consumers database, e.g., adding the account name and account information, etc.
KAPOOR at 13:41-50, 13:51-56 (disclosing the matching of consumer profiles using the “match key” and the recited merge step by associating the newly identified information with “the existing consumer data in the Consumers database”).
	Therefore claim(s) 9 and 19 are rendered obvious by KAPOOR in view of DAVIS.

	Regarding claim(s) 10 and 20, the method of claim 6, KAPOOR discloses: the receiver of the second computing device.
	DAVIS further discloses:
10.1		wherein the received account linkage data is de-identified prior to receipt by the receiver of the second computing device.
DAVIS at 85:63-67, 86:1-13 (disclosing the recited one-way encryption . . . the same as an encryption used to encrypt, such that a “level one encryption” is maintained so that encrypted data and can be tracked, i.e., it can be associated with “encrypted hash user identifiers”).
Claim Interpretation.  The use of “level one encryption” deidentifies account data consistent with how this term is described in the Specification: “In some embodiments, the processing server 102 may be configured to de-identify account linkage data and/or account data, such as to maintain compliance with one or more security and/or privacy regulations. Suitable methods for de-identifying data may include bucketing, disguising variables, and/or other form of anonymization.”  Specification at 0034.
	Therefore claim(s) 10 and 20, are rendered obvious by KAPOOR in view of DAVIS.

	Claims 7-8 and 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over KAPOOR in view of DAVIS” and further in view of US 20120296824 A1 (hereinafter “ROSANO”).

	Regarding claim(s) 7 and 17, KAPOOR discloses:
7.1		storing, in a memory of the second computing device, the plurality of account profiles, wherein each account profile includes at least the respective encrypted account number and account data;
KAPOOR at 13:41-50 (“the consumers data stored in various databases associated with a universal variable, and the match key may be generated based on the universal variable associated with each consumer record.”).
7.2		and updating, by the processor of the second computing device, one or more account profiles stored in the memory to indicate a link to another account profile, wherein the account number included in the account profile being updated is a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair.  
KAPOOR at 13:51-56 (“the Data-Translator may associate information of the new account with the existing consumer data entry in the Consumers database, e.g., adding the account name and account information, etc.”).
	KAPOOR does not explicitly disclose: at 7.1 the respective encrypted account number; and at 7.2 a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair.  
	DAVIS discloses:
7.1		[. . .] wherein each account profile includes at least the respective encrypted account number and account data;
DAVIS at 15:1-4 (disclosing that financial data is encrypted) (“unique identifier unit 102 may generate a compiled and/or encrypted list of unique identifiers that are optionally coded with or otherwise linked to geodata and/or financial account data.”).
	However, the combination of KAPOOR in view of DAVIS does not explicitly disclose: at 7.2 a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair.
	ROSANO discloses:
7.2		[. . .] a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair.  
[0063] In the exemplary embodiment, if database 308 does include updated payment card information, server system 302 sends 718 the new payment card information to acquirer 422, which then sends 720 the new payment card information to the merchant. The merchant updates 722 the payment card information stored by the merchant, using the new payment card information. For example, if the updated account number stored by database 308 differs from the account number stored by the merchant, the merchant will update its stored account number to match the account number stored by database 308.
ROSANO at 0063 (disclosing the first account number as the new payment card information and the second account number as the old payment card information); ROSANO at 0040 (“A "payment card account identifier" as used herein is, for example, an account number or any other number, character, symbol, item, or sequence thereof that identifies an account associated with a payment card.”).
	ROSANO discloses a system with merchant database such that the merchant database maintains associations between account numbers, identifiers, and can update the database based on an association of the new payment card account number with the existing cardholder identifiers.  Thus, ROSANO is analogous art to KAPOOR, DAVIS, and the present invention, as it utilizes a database to maintain associations between account identifiers and account numbers.
	Where KAPOOR discloses the recited first computing device, second computing device, and a third external computing system, such that the second device receives data from the first and third devices to perform matching and identifying steps; and where DAVIS discloses financial account data encrypted with a unique identifier; and where ROSANO further discloses that the account profile data can include first and second account numbers in an account number pair— It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the first and second devices of KAPOOR could perform the encryption steps disclosed by DAVIS, and match and identify the account profile data of ROSANO, to a predictable result.  This is because the system of KAPOOR can perform the encryption steps of DAVIS, the same as in combination with the account profile data of ROSANO, where ROSANO further discloses the contents of the data, and the contents do not affect performing the recited computer implemented function (i.e., the function of matching is matching regardless of the contents of the data being matched).
	Therefore claim(s) 7 and 17, are rendered obvious by KAPOOR in view of DAVIS and further in view of ROSANO.

	Regarding claim(s) 8 and 18, KAPOOR discloses:
8.1		each [. . . ] account identifier corresponds to a payment card associated with a payment account, and wherein the another [. . . ] account identifier indicated as being linked to the [. . . ] account identifier corresponds to a reissued payment card associated with the payment account.  
KAPOOR at 13:41-50, 13:51-56, 21:29-39.
	KAPOOR does not disclose: each encrypted [identifier].
	DAVIS discloses: the encrypted account identifier 
8.1		each encrypted account identifier [. . .]  
DAVIS at 15:1-4 (disclosing that financial data is encrypted) (“unique identifier unit 102 may generate a compiled and/or encrypted list of unique identifiers that are optionally coded with or otherwise linked to geodata and/or financial account data.”).
	However, the combination of KAPOOR in view of DAVIS does not explicitly disclose: a reissued payment card associated with the payment account.
	ROSANO discloses:
8.1		each encrypted account identifier corresponds to a payment card associated with a payment account, and wherein the another encrypted account identifier indicated as being linked to the encrypted account identifier corresponds to a reissued payment card associated with the payment account.
[0024] Described in detail herein are exemplary embodiments of systems and methods that facilitate updating, in real time, payment card information stored by a merchant for use in account-on-file transactions in which a card is not presented to the merchant. The systems and methods facilitate, for example, transferring new payment card information electronically over a network to update payment card information stored by a merchant that is found to be stale due to a change in card status and/or the issuance of a new card to the cardholder by an issuing bank.
[0038] At some point after the cardholder establishes 202 the account-on-file relationship with the merchant, an issuing bank, or issuer, sends 204 the cardholder a replacement payment card or may change one or more piece of payment card information, such as the expiration date. This may be due to a loss of the payment card by the cardholder or a reissue of a payment card due to security reasons and/or due to the passage of the payment card expiration date. In such a case, the new payment card information is not on file with the merchant. 
ROSANO at 0024, 0038 (disclosing a method for updating payment card information with respect to a reissued payment card, where the original payment card is on-file with a merchant database).
[0063] In the exemplary embodiment, if database 308 does include updated payment card information, server system 302 sends 718 the new payment card information to acquirer 422, which then sends 720 the new payment card information to the merchant. The merchant updates 722 the payment card information stored by the merchant, using the new payment card information. For example, if the updated account number stored by database 308 differs from the account number stored by the merchant, the merchant will update its stored account number to match the account number stored by database 308. As another example, if the account status stored by database 308 signifies that the account has been closed, the merchant will update its stored payment card information accordingly. In one embodiment, the account or payments associated with that payment card may be marked in order to prompt the merchant to contact the cardholder regarding the payments.
ROSANO at 0063 (disclosing the merchant database as maintaining an association with the cardholder, the original payment card account number, and the updated payment account number).
	Therefore claim(s) 8 and 18, are rendered obvious by KAPOOR in view of DAVIS and further in view of ROSANO.

Non-Statutory Double-Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 6-10 and 16-20  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 6-10 and 16-20 of U.S. Patent No. 10,373,153 (hereinafter the “‘153 PATENT”). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of the present application with respect to claims at issue are fully disclosed by the claimed invention of the ‘153 PATENT.

	Regarding independent claims 6 and 16, limitations of the ‘153 PATENT are presented side-by-side with those of the present application; limitations are enumerated under the “Claim” column, and emphasis is provided to those portions of the‘153 PATENT distinct from the present application:

Claim
PARENT US 10373153 B2
Claim
PRESENT APPLICATION
6.0
A method for linking accounts, comprising:
 
 
6.1
storing, in a memory of a first computing device, a plurality of account profiles, wherein each account profile includes data related to a transaction account including at least an account number and account data;
6.1
storing, in a memory of a first computing device, a plurality of account profiles, wherein each account profile includes at least an account number and account data;
6.2
encrypting, by a processor of the first computing device, the account number included in each account profile of the plurality of account profiles using a method of encryption to obtain an encrypted account number;
6.2
encrypting, by a processor of the first computing device, via a one-way encryption, the account number included in each account profile to obtain an encrypted account number;
6.3
receiving, by a receiver of a second computing device, from the first computing device, the encrypted account number included in individual account profiles of the plurality of account profiles;
6.3
transmitting, by a transmitter of the first computing device, to a second computing device, the encrypted account number encrypted by the processor of the first computing device;
6.4
receiving, by the receiver of the second computing device, account linkage data, wherein the account linkage data includes (i) a plurality of encrypted account identifiers and (ii) indications of linkages between encrypted account identifiers of the plurality of encrypted account identifiers included in the account linkage data, and wherein each encrypted account identifier is encrypted using the method of encryption used by the processor of the first computing device to encrypt account numbers;
6.4
subsequent to encrypting the account number included in each account profile, receiving, by a receiver of the second computing device, account linkage data from an external computing system separate and distinct from the first computing device and the second computing device, wherein said account linkage data includes (i) a plurality of encrypted account identifiers encrypted by said external computing system and (ii) indications of linkages between encrypted account identifiers of the plurality of encrypted account identifiers included in the account linkage data, wherein the one-way encryption used by the processing device to encrypt the account number included in each account profile is the same as an encryption used to encrypt the encrypted account identifiers included in the account linkage data received by the receiving device of the payment processing server;
ensuring, by the second computing device, that the first computing device does not possess the account linkage data received by the external computing system;
6.5
matching, by a processor of the second computing device, at least one of the plurality of encrypted account identifiers included in the received account linkage data to an encrypted account number encrypted by the first computing device;
6.5
matching, by a processor of the second computing device, at least one encrypted account identifier of the plurality of encrypted account identifiers included in the received account linkage data to an encrypted account number encrypted by the first computing device;
6.6
and identifying, by the processor of the second computing device, one or more account number pairs, wherein each account number pair includes a first account number whose corresponding encrypted account number matches a first encrypted account identifier and a second account number whose corresponding encrypted account number matches a second encrypted account identifier that is indicated as being linked to the first encrypted account identifier.
6.6
and identifying, by the processor of the second computing device, one or more account number pairs, wherein each account number pair includes a first account number whose corresponding encrypted account number is matched with a first encrypted account identifier and a second account number whose corresponding encrypted account number is matched with a second encrypted account identifier that is indicated as being linked to the first encrypted account identifier.


	The distinctions between independent claims 6 and 16 of the ‘153 PATENT and the present application are not significant enough to render the present application non-obvious in view of the ‘153 PATENT.  Amendments to the present claims in the Response 03/21/22 added a limitation that did not affect the scope (ensuring) and otherwise only narrowed the claims to further reflect the emphasized wherein clause.  These limitations still fall within the scope of the ‘153 PATENT such that it would be obvious to a person having ordinary skill in the art before the effective filing date of the present invention that the recitations to the plurality of account profiles and the wherein clause reciting an additional encryption step at the second computing device, that claims 6 and 16 of the ‘153 PATENT fully disclose claims 6 and 16 of the present application.
	Therefore independent claims 6 and 16 of the present application are rendered obvious in view of claims 6 and 16 of the ‘153 PATENT, and stand rejected under the doctrine of non-statutory double-patenting.
	Regarding dependent claims 7-10 and 17-20, representative claims are presented below in a side-by-side comparison with the dependent claims of the ‘153 PATENT.  In each instance the limitations are commensurate in scope, if not identical in language:

7.0
The method of claim 6, further comprising:
7.0
 
7.1
storing, in a memory of the second computing device, the plurality of account profiles, wherein each account profile includes at least the respective encrypted account number and account data;
7.1
storing, in a memory of the second computing device, the plurality of account profiles, wherein each account profile includes at least the respective encrypted account number and account data;
7.2
and updating, by the processor of the second computing device, one or more account profiles stored in the memory to indicate a link to another account profile, wherein the account number included in the account profile being updated is a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair.
7.2
and updating, by the processor of the second computing device, one or more account profiles stored in the memory to indicate a link to another account profile, wherein the account number included in the account profile being updated is a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair.  
8.0
The method of claim 6, wherein
8.0
 
8.1
each encrypted account identifier corresponds to a payment card associated with a payment account, and wherein the another encrypted account identifier indicated as being linked to the encrypted account identifier corresponds to a reissued payment card associated with the payment account.
8.1
each encrypted account identifier corresponds to a payment card associated with a payment account, and wherein the another encrypted account identifier indicated as being linked to the encrypted account identifier corresponds to a reissued payment card associated with the payment account.  
9.0
The method of claim 6, wherein;
9.0
 
9.1
updating the one or more account profiles to indicate a link to another account profile includes merging each of the one or more account profiles with the linked another account profile.
9.1
wherein the updating of the one or more account profiles stored in the memory of the second computing device to indicate a link to another account profile includes merging each of the one or more account profiles with the linked another account profile.
10.0
The method of claim 6, wherein
10.0
 
10.1
the received account linkage data is de-identified prior to receipt by the receiver of the second computing device.
10.1
the received account linkage data is de-identified prior to receipt by the receiver of the second computing device.  
17.0
The system of claim 16, wherein
17.0
 
17.1
the second computing device further includes a memory configured to store the plurality of account profiles, wherein each account profile includes at least the respective encrypted account number and account data, 
17.1
the second computing device further includes a memory configured to store the plurality of account profiles, wherein each account profile includes at least the respective encrypted account number and account data,
17.2
and the processor of the second computing device is further configured to update one or more account profiles stored in the memory to indicate a link to another account profile, wherein the account number included in the account profile being updated is a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair.
17.2
and the processor of the second computing device is further configured to update one or more account profiles stored in the memory to indicate a link to another account profile, wherein the account number included in the account profile being updated is a first account number in a specific account number pair, and the account number included in the another account profile is a second account number in the specific account number pair. 
18.0
The system of claim 16, wherein
18.0
 
18.1
each encrypted account identifier corresponds to a payment card associated with a payment account, and wherein the another encrypted account identifier indicated as being linked to the encrypted account identifier corresponds to a reissued payment card associated with the payment account.
18.1
each encrypted account identifier corresponds to a payment card associated with a payment account, and wherein the another encrypted account identifier indicated as being linked to the encrypted account identifier corresponds to a reissued payment card associated with the payment account.  
19.0
The system of claim 16, wherein;
19.0
 
19.1
updating the one or more account profiles to indicate a link to another account profile includes merging each of the one or more account profiles with the linked another account profile.
19.1
wherein the processor of the second computing device is configured to update the one or more account profiles stored in the memory of the second computing device by merging each of the one or more account profiles with the linked another account profile.
20.0
The system of claim 16, wherein
20.0
 
20.1
the received account linkage data is de-identified prior to receipt by the receiver of the second computing device.
20.1
the received account linkage data is de-identified prior to receipt by the receiver of the second computing device.


Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SHUBERT US 20070214037 A1 
[0082] Whenever a product or service is sold at a key card merchant, and the key card is used to make payment, the following occurs at the point of sale: [0083] 1) The consumer presents their key card [0084] 2) The consumer allows their thumbprint to be scanned [0085] 3) The consumer enters their PIN number secretly on a PIN pad Payment transaction data is then transmitted to a central computer using a triple-key encryption code, generated in part by the unique identifying number of the point of sale device, to ensure the point of sale device is authentic.[0086] The central computer then transmits the payment transaction data to the anonymous payment gateway central computer using another triple-key encryption code, generated in part by the unique identifying number of the central computer, to ensure the computer is authentic.[0087] The anonymous payment gateway central computer then transmits the payment transaction data using yet another triple-key encryption code, generated in part by the unique identifying number of the anonymous payment gateway central computer, to ensure the computer is an authentic, to the central computer of the financial institution that holds the actual anonymous payment account information.[0088] If all three triple-key encryption codes are authentic and the key card number, thumbprint, and PIN number all match the same key card number, thumbprint and PIN number given when the anonymous payment account was opened, and there are sufficient funds in the anonymous payment account for the payment transaction, the money for that transaction is transferred to a bank account of the merchant's choice.[0089] This entire process works in reverse for a credit issued by a merchant to a consumer for a return or other merchant authorized credit to a consumer.[0090] FIG. 5a. FIG. 5a illustrates how consumer data has been traditionally collected, which includes uniquely identifying each consumer, in contrast to the method of collecting anonymous consumer data. For example, while existing methods may have requested the consumer's zip code and birth year, uniquely identifying personal information, such as name, street address, social security number, exact birth date, phone number etc., would also be requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        12019 Revised Patent Subject Matter Guidance. 84 Fed. Reg. 50 (Jan. 7, 2019) (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).